Case 1:05-md-01720-MKB-JO Document 7299 Filed 11/20/18 Page 1 of 3 PageID #: 107644



                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK




    IN RE PAYMENT CARD INTERCHANGE           Case No. 05-MD-01720 (MKB) (JO)

    FEE AND MERCHANT DISCOUNT
    ANTITRUST LITIGATION




               STATEMENT OF OBJECTION REGARDING THE PROPOSED CLASS
                     SETTLEMENT BY LEATHERS ENTERPRISES, INC.




    {00226356:2}
Case 1:05-md-01720-MKB-JO Document 7299 Filed 11/20/18 Page 2 of 3 PageID #: 107645



             Leathers Enterprises, Inc. submits this objection to the proposed settlement in this case.


    Leathers Enterprises, Inc. is aware of the objection filed by Fikes Wholesale and other branded


    sellers of motor fuels and shares the concerns expressed in that objection.




             Leathers Enterprises, Inc. is a member of the proposed class because it has accepted Visa


    and Mastercard payment card transactions between January 1, 2004 and today and has not settled


    its claims in this matter with the Defendants. Leathers Enterprises, Inc. has been in business


    since 1991. Leathers Enterprises, Inc. started operating as a Shell wholesaler in 2003 with 26


    sites which sold Shell branded product as well as Leathers Fuels branded product. We have


    averaged approximately 27 million dollars in VISA and Mastercard sales per year during the


    years of this lawsuit.




             Our company has accepted VISA and Mastercard payment cards since the 1990's. Prior


    to Texaco selling assets to Shell, we were branded as Texaco. Shell took over from Texaco and


    we changed over to Shell in 2003.




             Leathers Enterprises, Inc. is concerned that its legal rights and claims for compensation in


    this class action may be taken away. The position taken by the Defendants that the claims of


    motor fuel marketers that sell through branded outlets belong to the major oil brands rather than


    to companies like Leathers Enterprises, Inc. should be rejected in this litigation. By contrast, the


    position expressed by class counsel in its letter to the Court on November 15th is the only fair

    option for the class settlement: that is, the merchant that owned and operated the branded motor


    fuel outlet and accepted the payment cards is the class member for purposes of the settlement and


    is entitled to the settlement funds attributable to the transactions at that outlet. The major oil


    brands did not accept the cards at outlets which they did not own and operate and should not



    {00226356:2}
Case 1:05-md-01720-MKB-JO Document 7299 Filed 11/20/18 Page 3 of 3 PageID #: 107646



    receive those settlement funds. As a merchant that operated under the Shell & Texaco brands,


    Leathers Enterprises, Inc. should receive the funds that compensate for the interchange fees paid


    on transactions that took place at its sites. After all, Leathers Enterprises, Inc. actually paid the


    interchange fees on all credit card transactions that took place at our many facilities.




             Leathers Enterprises, Inc. requests that the Court deny preliminary approval of the


    settlement so that this issue can be resolved now. If notice of the settlement is sent prior to


    resolving this issue, Leathers Enterprises, Inc. will be faced with a choice of accepting (or opting


    out of) a settlement that may or may not actually result in any recovery for it. That is patently


    unfair. In that situation, Leathers Enterprises, Inc. will have no reasonable basis on which to


    determine what decision to make regarding the opt out and may have to hire outside legal


    counsel in order to advise Leathers Enterprises, Inc. on how best to project-ite legal rights.




                                                   Respectfully submitted,
                                                               /
                                                               f



                                                           /                  A.



                                                   By:
                                                         Nicholai       iderson, OSB #074027
                                                         Anthony J. Motschenbacher, Esq.
                                                         OSB# 903450
                                                         1 17 SW Taylor Street, Suite 300
                                                         Portland, OR 97204
                                                         Tel: 503-417-0500
                                                         Fax: 503-417-0501
                                                         tonv@r>ortlaw. com


                                                    Of Counselfor Leathers Enterprises, Inc.




    {00226356:2}
